—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 10, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff was injured when she fell while taking a ski lesson at the defendants’ ski resort. She failed to raise a triable issue of fact in opposition to the defendants’ prima facie showing that neither their instruction nor their assessment of her abilities was the proximate cause of her fall. There was no evidence that her fall was the result of anything other than a risk inherent in the nature of her activity (see, Morgan v State of New York, 90 NY2d 471). Therefore, the defendants’ motion for summary judgment was properly granted. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.